Citation Nr: 1635691	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-27 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from July 1968 to March 1970 to include service in the Republic of Vietnam.  He died in July 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Chicago, Illinois.  The Pension Center in Milwaukee, Wisconsin has current jurisdiction.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in July 2009.  According to his death certificate, the cause of death is listed as cardiopulmonary arrest.  No underlying causes were listed.  The manner of death is listed as natural causes and an autopsy was requested and performed.  At the time of his death, the Veteran was service connected for diabetes mellitus, type II.  It is the appellant's contention that the cardiopulmonary arrest listed as the Veteran's cause of death is related to Agent Orange exposure or his service-connected diabetes mellitus, type II.  

A November 2010 VA opinion reflects that the cause of death listed on the death certificate as cardiopulmonary arrest is a generic term used when the cause of death is not truly known.  The examiner stated the Veteran could have died from primary respiratory failure or from primary cardiac failure, but the term cardiopulmonary failure is a broad, generalized term.  Additionally, the examiner opined that without the treatment records and lab work from St. Johns, where the Veteran died, or the autopsy report, it would be speculative to say whether or not the Veteran's diabetes had anything to do with his death.  

Review of the record reveals that there are no terminal treatment records for the Veteran in the claims file, nor is there a copy of the autopsy report.  Without this documentation, the record does not contain sufficient evidence for proper adjudication of the claim, as was reflected in the VA examiner's opinion.  As such, the appellant should be contacted and requested to provide information regarding the Veteran's terminal medical treatment.  Pertinent records of medical treatment and a copy of the autopsy report should then be sought.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and requested to submit signed VA authorizations for release of all terminal hospitalization records, to include lab work, from St. John's Hospital, as well as the autopsy report.  

2.  Thereafter, the AOJ should secure for the record complete copies of any and all medical records including those pertaining to the circumstances of the Veteran's death in July 2009, to include the complete records of inpatient care, and the autopsy report.  The death certificate notes that the Veteran died while hospitalized, but there are no terminal hospital treatment records associated with the claims file.  All efforts to obtain the records should be noted in the claims file.  In light of 38 U.S.C.A. § 5103A(2)(B) , the AOJ must make two attempts for any relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  After completing the above, return the claims file, to include a copy of this remand, to the November 2010 VA examiner for an addendum opinion for the Veteran's cause of death.  If the examiner who drafted the November 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's death was caused by or otherwise related to his service-connected diabetes mellitus, type II, and/or Agent Orange exposure.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

